Citation Nr: 1133567	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  96-44 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the award of Department of Veterans Affairs benefits, other than health care under Chapter 17, Title 38, U.S.C.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The appellant entered active duty in October 1978, and was discharged under other than honorable (OTH) conditions in January 1980.

In August 1998, the appellant presented sworn testimony during a personal hearing in Los Angeles, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the appellant's VA claims folder.  During the course of the appeal, the appellant moved to Texas;  jurisdiction now resides in the Waco, Texas RO.

Initially, the Board of Veterans' Appeals (Board) notes that in its December 1998 decision, a preponderance of the evidence was against the appellant's claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In September 2001, the Court vacated and remanded the Board's December 1998 decision for additional notice and/or development under the Veterans Claims Assistance Act of 2000 (VCAA).  In May 2003, the Board remanded the matter for further development and readjudication.

In March 2006, the Board again determined that the character of the appellant's discharge from service was a bar to the award of VA benefits.  The appellant appealed to the decision to the Court, which in a May 2008 Memorandum Decision, vacated the Board's decision and remanded the case for action consistent with the directives therein.

In March 2010, the Board again remanded the appellant's claim for additional development.  A supplemental statement of the case (SSOC) was issued in January 2011 and the appellant's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.  The Board is cognizant of the fact that the appellant's case has a lengthy procedural history.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In consideration of the May 2008 Court Memorandum Decision, the Board's March 2010 Remand instructed the RO to arrange for the appellant to be examined by a psychiatrist.  The examiner was to "review the appellant's entire claims file, including service treatment records, and provide an opinion" as to whether "the appellant was insane at the time he committed the various offenses that ultimately precipitated his discharge from the military under other than honorable conditions."

Pursuant to the Remand instructions, the appellant was afforded a VA examination in September 2010.  In his report, the examining psychiatrist stated that "[i]n preparation for this report I have completely reviewed the C-file provided, including previous medical records, previous disciplinary records, previous military records as well as reports and findings from numerous boards or other appeal decisions."  The examiner detailed the appellant's psychiatric and behavioral history and rendered the following conclusion, "I am of the opinion that it is more likely than not that the [appellant] was sane during his entire period of military service from 1978 to 1980.  He probably did have Personality Disorder and at present does show some evidence of paranoid traits.  He also describes some symptoms consistent with a possible Depressive Disorder.  However, it is more likely than not that during his period of military service he was capable of distinguishing right from wrong, and was therefore not insane."  In rendering this opinion, the examiner noted that the appellant "claims to have been briefly hospitalized but I could not find records substantiating this.  He says that he was treated with antipsychotic medication but evidence of this was not apparent in his military medical record either."

Crucially, a review of the appellant's service treatment records shows that the examiner overlooked critical evidence.  Specifically, a discharge note dated March 1979 indicates that the appellant was, in fact, admitted for in-patient treatment from March 20, 1979 to March 22, 1979.  Upon in-patient discharge, diagnoses of "personality disorder" and "reactive depression with somatic complaints" were indicated.  The March 1979 service treatment record further documented treatment with "Serax; 15 mg; BID," a benzodiazepine.  Additionally, the appellant's appears to have been discharged with a prescription for fluphenazine, which the Board notes is an anti-psychotic medication.  See the service treatment record dated March 1979.

Notably, a duplicate of this service treatment record was also provided by appellant in his Motion for Reconsideration dated September 2010, in an effort to refute the conclusions of the September 2010 VA examiner.

Accordingly, in rendering his opinion, the VA examiner failed to address the March 1979 service treatment record which documented both the appellant's two day admission and the prescription of anti-psychotic medication.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and expresses sound reasoning for the conclusion).  The September 2010 VA psychiatrist's opinion is therefore of diminished probative value as to the question of the Veteran's sanity at the time he committed the various offenses that ultimately precipitated his discharge from the military.

There are no other medical opinions of records concerning this issue.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Another medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:
1. VBA should arrange for the appellant to be examined by a psychiatrist.  The examiner should review the appellant's claims file, including all service treatment records (in particular, the March 1979 treatment record referenced above), and provide an opinion as to whether it is at least as likely as not that the appellant was insane at the time he committed the various offenses which ultimately precipitated his discharge from the military under other than honorable conditions.  See 38 C.F.R. § 3.354.  It is essential that the claims file be provided to the examining psychiatrist in conjunction with the examination.  The report should be associated with the appellant's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

2. Following any further development that VBA 
deems necessary, the appellant's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the appellant with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

